DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2017/0014910 A1), hereinafter “Ng”. 
Regarding claim 1, Ng discloses an additive manufacturing method that includes successively forming a plurality of layers on a support (Abstract). Ng discloses depositing a layer from the plurality of layers including dispensing first particles (i.e., a step of forming a powder layer using first powder) and selectively dispensing second particles in selected regions corresponding to a surface of the object (i.e., a step of placing second powder), and fusing at least a portion of the layer (Abstract). Ng discloses that the energy beam can fuse the first and the second powder particles within the selected region without fusing the first powder particles in a region outside of the selected region ([0066]). Ng discloses to increase throughput of fusing the region having only the first powder particles, the energy beam can increase in power so that multiple layer of the first powder particles fuse (i.e., the first heating step performs heating of the powder layer at a temperature at which particles contained in the second powder are sintered or melted and lower than a temperature at which particles contained in the first powder start to be sintered together) ([0067]). Ng discloses that a greater amount of power can be used to fuse both the first and second powder particles ([0067]). Ng discloses that the first powder particles have a mean diameter between 5 µm and 10 µm and the second powder particles have a mean diameter between 100 nm and 2 µm (i.e., second powder having an average particle diameter smaller than an average particle diameter of the first power at a part of a region of the powder layer) ([0057]), which overlaps with the claimed range, “wherein the average particle diameter of the second powder is 1 nm to 500 nm”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 2-5, Ng discloses several different embodiments in regards to the heating or fusing steps of a single layer or plurality of layers of the first and second powder particles. Ng discloses that the contact between the secondary powder particles and the second powder particles also pushes excess amount of the second powder particles off the layer (i.e., a step or removing the first powder located outside the region of the powder layer after the first heating step) ([0088]). Ng discloses that the additive manufacturing apparatus can selectively distribute the second powder particles within localized or selected regions of the layers depending on the desired properties of the fused portions ([0079]). Ng discloses that the energy beam can fuse the first and the second powder particles within the selected region without fusing the first powder particles in a region outside of the selected region ([0066]). Ng discloses to increase throughput of fusing the region having only the first powder particles, the energy beam can increase in power so that multiple layer of the first powder particles fuse ([0067]). Ng discloses that a greater amount of power can be used to fuse both the first and second powder particles ([0067]). Furthermore, Ng discloses that the additive manufacturing method can fused individual layers in regions needing precise geometries, but simultaneously fuse several layers in a single operation in regions, interior portions, that do not need precis geometries ([0029], [0041], [0067]). Ng discloses a method that includes successively forming a plurality of layers that includes dispensing first particles on a support or an underlying layer, selectively dispensing second particles on the support or the underlying layer in selected regions corresponding to a surface of the object, and fusing at least a portion of the layer (i.e., the first heating step is performed after repeating the step of forming the powder layer and the step of placing the second powder alternately a plurality of times) ([0006]). 
Regarding claim 6, Ng discloses that the first powder particles have a mean diameter between 5 µm and 10 µm and the second powder particles have a mean diameter between 100 nm and 2 µm ([0057]), which overlaps with the claimed range, “wherein the average particle diameter of the first powder is 1 µm to 500 µm”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Ng discloses that the first powder particles have a mean diameter between 5 µm and 10 µm and the second powder particles have a mean diameter between 100 nm and 2 µm ([0057]), which overlaps with the claimed range, “wherein the average particle diameter of the second powder is 1 nm to 200 nm”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 8, Ng discloses that the materials for the first and second powder particles include metal and ceramic particles (i.e., wherein particles constituting the first powder and particles constituting the second powder include at least one type of same component) ([0047]). 
Regarding claim 9, Ng discloses that the materials for the first and second powder particles include metal and ceramic particles (i.e., wherein particles constituting the second powder are composed mainly of a component contained in particles constituting the first powder) ([0047]).
Regarding claim 10, Ng discloses that the materials for the first and second powder particles include metal and ceramic particles (i.e., wherein the first powder and the second powder are powders including metal particles or ceramic particles) ([0047]).
Regarding claim 11, Ng discloses a micro-dispensing array head that ejects the second powder particles in a carrier fluid, wherein the carrier fluid is, for example, a high vapor pressure carrier, such as isopropyl alcohol, ethanol, or N-Methyl-2-pyrrolidone (i.e., the step of placing the second powder is a step of using a liquid application device to apply liquid including the second powder to the part of the region) ([0060]). 
Regarding claim 12, Ng discloses a micro-dispensing array head that ejects the second powder particles in a carrier fluid, wherein the carrier fluid is, for example, a high vapor pressure carrier, such as isopropyl alcohol, ethanol, or N-Methyl-2-pyrrolidone (i.e., wherein the liquid includes a binder) ([0060]).
Regarding claim 14, Ng discloses that the dispensing array further removes the carrier fluid using thermal evaporation or suction before the layer is fused (i.e., a step of drying the liquid performed between the step of applying the liquid and the first heating step) ([0060]).
Regarding claims 13 and 15, Ng is silent as to the volume concentration and the viscosity of the liquid carrier and the binder that is used. Ng discloses that the powder particle size, binder viscosity, droplet size, and printing layer thickness can determine the strength and surface quality of the resulting object ([0039]). However, it would have been obvious to one of ordinary skill in the art to determine a suitable concentration of the binder in the liquid and viscosity of the liquid to form an object with higher strength and surface qualities. Such a determination would only require routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at volume concentration that is the same or overlapping the instantly claimed range of equal to or smaller than 50 vol% and a liquid viscosity of smaller than 50 cP. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 16, Ng discloses a powder delivery device that includes a main roller that pushes the first powder particles onto a powder delivery bed and further compacts the layer, so that it has a uniform thickness ([0052]-[0053]). NG discloses a secondary roller dispenses and compacts the second powder particles after the formation of the first powder layer (i.e., a step of pressurizing the powder layer performed between the step of forming the powder layer and the step of placing the second powder) ([0056]).  
Regarding claim 17, Ng discloses a micro-dispensing array head that ejects the second powder particles in a carrier fluid, wherein the carrier fluid is, for example, a high vapor pressure carrier, such as isopropyl alcohol, ethanol, or N-Methyl-2-pyrrolidone ([0060]). Ng discloses that the dispensing array further removes the carrier fluid using thermal evaporation or suction before the layer is fused (i.e., a step of applying a binder to the powder layer performed between the step of forming the powder layer and the first heating step) ([0060]). 
Regarding claim 18, Ng discloses that the energy beam can be directed toward a selected region to fuse the first and the second particles, within the selected region without fusing the first particles in a region outside of the selected region ([0044], [0066]). 
Response to Arguments
Applicant’s argument, see pp. 8-11, filed 11/28/2022, with respect to the rejection of the claims under 35 U.S.C. over Ng (US 2017/0014910 A1) have been fully considered but they are not persuasive. 
Applicant states that in the present invention, in the first heating step, particles contained in the second powder are sintered or melted during the heating of the powder layer at a temperature lower than a temperature at which particles contained in the first powder start to be sintered together. Applicant argues that Ng is does not disclose or suggest applying the energy beam to heat the powder layer at a temperature lower than a temperature at which particles contained in the first powder start to be sintered together, yet sufficiently high so that particles contained in the second powder are sintered or melted. Applicant states that Ng teaches fusing both the first and second powder particles 110, 112 within the selected region 113 and that the lack of fusing of the first powder particles outside this selected region is due to the location where the laser beam was applied rather than due to heating temperature control.
In response, Examiner references p.4 of the Non-Final Rejection filed 8/26/2022. Ng discloses that the additive manufacturing apparatus can selectively distribute the second powder particles within localized or selected regions of the layers depending on the desired properties of the fused portions ([0079]). Ng discloses to increase throughput of fusing the region having only the first powder particles, the energy beam can increase in power so that multiple layer of the first powder particles fuse ([0067]). Ng discloses that a greater amount of power can be used to fuse both the first and second powder particles ([0067]). Furthermore, Ng discloses that the energy source can be a digitally addressable heat source in the form on an array of individually controllable light sources that selectively heats regions of the layer by activating a subset of the individually controllable light sources ([0078]). Therefore, Ng does disclose various types of heating processes where the heating temperature can be controlled in specified regions or layers of the first and second powder particles, which shows that the method of Ng can be modified so that in the first heating step, particles contained in the second powder are sintered or melted during the heating powder layer at a temperature lower than temperature at which particles contained in the first powder start to be sintered together. Claims 1-18 remained rejected under 35 U.S.C. 103, as disclosed in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734